Case 1:19-cv-07680-AJN-KHP Document 30 Filed 06/26/20 Page 1 of 2




                                                                    06/26/2020
Case 1:19-cv-07680-AJN-KHP Document 30 Filed 06/26/20 Page 2 of 2




 APPLICATION GRANTED: The Initial Case Management
 Telephone Conference previously scheduled for Monday, July 6, 2020
 at 10:00 a.m. is hereby adjourned to Tuesday, September 22, 2020 at
 10:00 a.m. Counsel for the Defendants are directed to call the court's
 teleconference number with the Plaintiff on the line. Please dial (866)
 434-5269, Access code: 4858267.



                                                               06/26/2020
